
	
		I
		111th CONGRESS
		1st Session
		H. R. 2328
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2009
			Mr. Higgins (for
			 himself, Mr. Reichert,
			 Mr. Arcuri, and
			 Mr. McHugh) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow a
		  credit against income tax for the installation of residential micro-combined
		  heat and power property.
	
	
		1.Residential energy efficient
			 property credit to include micro-combined heat and power generating
			 equipment
			(a)In
			 general
				(1)Allowance of
			 creditSubsection (a) of section 25D of the Internal Revenue Code
			 of 1986 (relating to allowance of credit) is amended by striking
			 and at the end of paragraph (4), by striking the period at the
			 end of paragraph (5) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(6)30 percent of the qualified micro-combined
				heat and power property expenditures made by the taxpayer during such
				year.
						.
				(2)Qualified
			 micro-combined heat and power property expenditures
			 definedSubsection (d) of section 25D of such Code (relating to
			 definitions) is amended by adding at the end the following new
			 paragraph:
					
						(6)Qualified
				micro-combined heat and power property expenditureThe
				term qualified micro-combined heat and power property expenditure
				means any expenditure for an integrated, cogenerating building heating and
				electrical power generation system which—
							(A)has a full load
				design total fuel use efficiency in the production of heat and electricity of
				not less than 80 percent,
							(B)operates with a
				rated capacity of at least 1 kilowatt, but not more than 30 kilowatts, of
				electricity,
							(C)is manufactured,
				installed, and operated in accordance with applicable government and industry
				standards,
							(D)is capable of
				being connected to the local electric power distribution system, and
							(E)generates
				electricity for use in connection with a dwelling unit located in the United
				States used as a residence by the
				taxpayer.
							.
				(b)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2008.
			
